745 N.W.2d 791 (2008)
Joan L. BENNETT, Plaintiff-Appellee, Cross-Appellee,
v.
LAKE MICHIGAN PACKAGING PRODUCTS, INC., and Fremont Compensation Group/Michigan Property & Casualty Guaranty Association/Accident Fund, Defendants-Appellants, Cross-Appellees,
v.
Stone Container Corporation and Insurance Company of the State of Pennsylvania, Defendants-Appellees, Cross-Appellants.
Docket No. 135350. COA No. 278089.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the application for leave to appeal the October 18, 2007 order of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.